Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-5 in the reply filed on 10/3/2022 is acknowledged.
Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 U.S.C. §§ 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 rejected under 35 U.S.C. § 102(a)(1) as being anticipated by, or in the alternative rejected under 35 U.S.C. § 103(a) as obvious over Mayer et al., U.S. Patent App. Pub. No. 2002/0195352 A1 [hereinafter Mayer].
The body of the claim is generally written with parentheses following the limitations indicating the prior art's teachings and/or examiner notes.

Claim 1. A semiconductor device manufacturing jig for electroplating a substrate (jig comprising cup 152 for electroplating a semiconductor substrate; Mayer [0070], [0073], figs. 1-2), the substrate including: an inner part including a first surface; and an outer rim part surrounding the inner part, the outer rim part having a ring shape that protrudes further than the first surface in a direction perpendicular to the first surface (the substrate is material worked up and thus does not limit the jig; see MPEP § 2115), the jig comprising: 
a conductive member causing a current to flow in the inner part by contacting a portion of the first surface of the inner part (electrical contacts 160 make electrical contact with seed layer 162 of wafer 142; Mayer [0070], fig. 2) without contacting the outer rim part (there is space between the contacts 160 and wafer edge 147 which is capable of accommodating an outer rim part; Mayer [0070], fig. 2).

Claim 3. The jig according to claim 1, wherein the conductive member includes: 
a first part (horizontal portion of electrical contact 160; Mayer [0070], fig. 2)
a second part protruding in a first direction from the first part, the second part being a contact part that includes an end portion in the first direction, the end portion contacting the portion of the first surface (upward projection of electrical contact 160 depicted on the right side of the contact 160 in the figure that contacts seed layer 162; id.); and 
a third part protruding in the first direction from the first part, the third part being separated from the second part in a direction perpendicular to the first direction (downward projection of electrical contact 160 depicted on the left side of the contact 160 in the figure; id.).

Claim 4. The jig according to claim 1, further comprising: 
a cover member contacting a surface of the inner part at a side opposite to the first surface (cone 154; id.), 
the conductive member including a contact part that contacts the portion of the first surface (electrical contact 160 contacts seed layer 162; id.), 
the cover member and the contact part clamping the substrate by overlapping in a direction perpendicular to the first surface (both secure wafer 142 in between; id.).

Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Mayer as applied to claim 1 above, and further in view of Uzoh et al., U.S. Patent No. 6,612,915 B1 [hereinafter Uzoh].
Claim 2. The following references teach the claim.
I. Mayer
The jig according to claim 1, wherein the conductive member includes a contact part contacting the portion of the first surface, the first surface is a surface of a conductive layer located at the inner part (electrical contact 160 contacts seed layer 162; id.) … .
II. Ring - Uzoh
Mayer is silent on the contact part has a ring shape contacting an outer perimeter portion of the conductive layer.
However, Mayer’s contact part must have some three dimensional shape. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Uzoh teaches a contact ring 18 comprising a ring shape which supplies power from an electrical source to the contacts around circumference of the wafer. Uzoh col. 6 l. 54 – col. 7. l. 67, fig. 6a.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s contact ring in order to supply power to Mayer’s electrical contacts 160 around the circumference of the wafer. Alternatively, it also would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s contact ring in order to yield the predictable result of having a suitable shape for contacts.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hosung Chung whose telephone number is (571) 270-7578. The examiner can normally be reached Monday-Friday, 9 AM - 6 PM CT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
 
/HO-SUNG CHUNG/Examiner, Art Unit 1794